FILED
                                                           United States Court of Appeals
                                 PUBLISH                           Tenth Circuit

                UNITED STATES COURT OF APPEALS                    February 9, 2016

                                                               Elisabeth A. Shumaker
                      FOR THE TENTH CIRCUIT                        Clerk of Court
                      _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                  No. 15-2048

JESUS MANUEL MUÑOZ,

      Defendant - Appellant.
                     _________________________________

              Appeal from the United States District Court
                     for the District of New Mexico
                   (D.C. No. 2:14-CR-03130-JBM-1)
                      _________________________________

Andre Poissant, Assistant Federal Public Defender, Office of the Federal
Public Defender, Las Cruces, New Mexico, for Defendant-Appellant.

David N. Williams, Assistant United States Attorney (Damon P. Martinez,
United States Attorney and Laura Fashing, Assistant United States
Attorney, with him on the brief), Albuquerque, New Mexico, for Plaintiff-
Appellee.
                       _________________________________

Before KELLY, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

BACHARACH, Circuit Judge.
                  _________________________________

     Mr. Jesus Manuel Muñoz was charged with possession with intent to

distribute marijuana. He pleaded guilty and was sentenced to time served

or thirteen days, whichever was less, and two years of supervised release.
The term of the supervised release included twelve “standard” conditions

of supervised release and two “special” conditions. On appeal, Mr. Muñoz

raises substantive and procedural challenges to twelve of the fourteen

conditions. Rejecting these challenges, we affirm.

I.    Substantive Challenges to the Conditions

      Mr. Muñoz raises substantive challenges to each of the twelve

conditions in dispute. Some of these challenges were raised in district

court, but some are new. 1 We review the new arguments under the plain-

error standard and the previously asserted arguments under the abuse-of-

discretion standard. 2 Ultimately, we reject each challenge.




1
      One of the new challenges is conditional. This condition states:
“[T]he defendant shall not leave the judicial district without the permission
of the court or probation officer.” Mr. Muñoz asks us to instruct the
district court to add the word “knowingly,” but only if we remand for
resentencing on other grounds. Appellant’s Opening Br. at 19. Because we
do not remand for resentencing, we need not consider this conditional
request.
2
      The sections on the plain-error and abuse-of-discretion standards
address four of the same conditions. For these conditions, Mr. Muñoz
brings some challenges that were raised in district court, but adds some
new arguments. The new arguments are included in the section applying
the plain-error standard. The challenges previously raised are addressed in
the section applying the abuse-of-discretion standard.

                                      2
      A.     Mr. Muñoz’s new challenges to seven of the supervised
             release conditions fail under the plain-error standard. 3

      On appeal, Mr. Muñoz challenges seven conditions at least in part on

grounds not presented in district court. For these challenges, we apply the

plain-error standard. United States v. Walser, 275 F.3d 981, 987 (10th Cir.

2001). Under the plain-error standard, Mr. Muñoz must show that (1) the

district court erred, (2) the error was plain, (3) the error affected

substantial rights, and (4) the error seriously affected the fairness,

integrity, or public reputation of judicial proceedings. United States v.

Harris, 695 F.3d 1125, 1130 (10th Cir. 2012). An error is “plain” if it is

“clear or obvious.” Morales-Fernandez v. INS, 418 F.3d 1116, 1124 (10th

Cir. 2005). In applying this standard, we reject each of Mr. Muñoz’s new

arguments.

      1.     “[T]he defendant shall work regularly at a lawful
             occupation, unless excused by the probation officer for
             schooling, training, or other acceptable reasons.”

      Mr. Muñoz argues that this condition is impermissibly vague because

it does not define “[t]he terms ‘regularly’ and ‘other acceptable reasons.’” 4


3
     Because Mr. Muñoz brings related challenges to two conditions
concerning alcohol, controlled substances, and other intoxicants, we
analyze these two conditions together. See Part I(A)(2).
4
       Mr. Muñoz also argues that this condition impermissibly imposes
strict liability. Because Mr. Muñoz raised this argument in district court,
we analyze it below under the abuse-of-discretion standard. See Part
I(B)(3).

                                       3
Appellant’s Opening Br. at 24. Because Mr. Muñoz did not raise this

objection in district court, we apply the plain-error standard.

      We need not decide whether the district court erred because any

possible error would not have been plain. The condition is identical to one

of the standard conditions recommended in the sentencing guidelines for

supervised release. See U.S. Sentencing Guidelines Manual § 5D1.3(c)(5)

(2014). In light of this recommendation, district courts impose this

condition with virtual uniformity. See United States v. Truscello, 168 F.3d

61, 63-64 (2d Cir. 1999). Though this condition has been imposed

countless times, we have never addressed a vagueness challenge to the

supervised release term “regularly” or “other acceptable reasons.” In light

of the lack of precedent invalidating this condition, we conclude that the

district court did not commit an obvious error (if any). See United States v.

Turrietta, 696 F.3d 972, 981 (10th Cir. 2012) (“Since a district court

cannot be faulted for failing to act on its own motion where the law is

unsettled, a matter of first impression will generally preclude a finding of

plain error.”). As a result, this challenge fails under the plain-error

standard.




                                       4
      2.   “[T]he defendant shall refrain from excessive use of alcohol
           and shall not purchase, possess, use, distribute, or
           administer any controlled substance or any paraphernalia
           related to any controlled substances, except as prescribed by
           a physician,” and “[t]he defendant must refrain from the
           use and possession of alcohol and other forms of
           intoxicants.”

      In district court, Mr. Muñoz objected to these two conditions on the

ground that they did not allow for religious and other legal uses of alcohol.

On appeal, Mr. Muñoz does not pursue this objection. Instead, he makes

three new arguments:

      1.   The two conditions are inconsistent.

      2.   The two conditions are vague.

      3.   The condition involving controlled substances is superfluous.

Because these arguments are new, we apply the plain-error standard. Under

this standard, Mr. Muñoz’s arguments fail as a matter of law.

      a.   We reject Mr. Muñoz’s argument that the two conditions
           are inconsistent.

      Mr. Muñoz notes that the first condition requires him to avoid

“excessive alcohol use,” while the second prohibits consumption of any

alcohol. As Mr. Muñoz points out, these requirements are inconsistent. But

the district court noted the inconsistency and orally explained that the

prohibition on alcohol consumption took precedence. See R. vol. III, at 23-

24.




                                      5
      The oral condition controls over the written. United States v. Villano,

816 F.2d 1448, 1450-51 (10th Cir. 1987) (en banc). Thus, the inconsistency

between the written and oral conditions did not affect Mr. Muñoz’s

substantial rights. See United States v. Harris, 695 F.3d 1125, 1130 (10th

Cir. 2012) (explaining that an error is plain only if it affects substantial

rights). Because the inconsistency did not affect Mr. Muñoz’s substantial

rights, we reject this challenge under the plain-error standard.

      b.    We reject Mr. Muñoz’s argument that the two conditions
            are vague based on the failure to define key terms.

      Mr. Muñoz complains about the vagueness of three terms:

      1.    “excessive use”

      2.    “intoxicants”

      3.    “alcohol”

Use of these terms did not constitute plain error.

      As noted above, the written condition prohibits excessive use of

alcohol. Mr. Muñoz complains that the modifier “excessive” is vague

because of uncertainty about how much alcohol is too much. See United

States v. Kappes, 782 F.3d 828, 849 (7th Cir. 2015) (“The condition that

the defendant ‘refrain from excessive use of alcohol,’ is vague because

‘excessive use’ is not defined.”). But the district court explained that Mr.

Muñoz could not drink any alcohol. R. vol. III, at 23-24. Thus, any




                                       6
vagueness in the word “excessive” would not have affected Mr. Muñoz’s

substantial rights.

      Mr. Muñoz also complains that the words “alcohol” and “intoxicants”

are vague because they could include over-the-counter medications, vanilla

extract, rubbing alcohol, coffee, cigarettes, sugar, and chocolate. Two

courts have expressed concern over similar terms. For example, the

Seventh Circuit has criticized the term “mood altering substance” because

it could include coffee, cigarettes, sugar, and chocolate. United States v.

Siegel, 753 F.3d 705, 713 (7th Cir. 2014); see also United States v. Downs,

784 F.3d 1180, 1181 (7th Cir. 2015) (criticizing the phrase “for the

purpose of intoxication” because it is unclear whether the phrase is limited

to alcoholic beverages or includes other substances). Similarly, the Ninth

Circuit balked at a condition prohibiting consumption of substances

intended to mimic the effects of a controlled substance, noting that this

condition could include chocolate or coffee. United States v. Aquino, 794

F.3d 1033, 1037 (9th Cir. 2015). But no federal appeals court has

invalidated a supervised release condition prohibiting the consumption of

alcohol or intoxicants.

      In our view, the district court did not err, for we use common sense

to guide our interpretation of supervised release conditions. See United

States v. Mike, 632 F.3d 686, 701 (10th Cir. 2011) (opting for a

“commonsense” interpretation of release conditions over an interpretation

                                      7
that is “overly technical”). With the gloss of common sense, the condition

was not too vague. As a result, we reject Mr. Muñoz’s challenge under the

plain-error standard.

      c.    We reject Mr. Muñoz’s argument that the condition
            involving controlled substances is superfluous.

      For the first time, Mr. Muñoz argues on appeal that this condition is

“superfluous.” But he does not point to any opinions invalidating a

supervised release condition because it is superfluous. Thus, this challenge

fails under the plain-error standard. See United States v. Ibarra-Diaz, 805

F.3d 908, 931 n.14 (10th Cir. 2015) (rejecting an appeal point under the

plain-error standard because the defendant failed to cite any supporting

cases from our court or the Supreme Court).

      3.    “[T]he defendant shall not frequent places where controlled
            substances are illegally sold, used, distributed, or
            administered.”

      Mr. Muñoz argues on appeal that the terms “frequent” and “place”

are vague. Because he did not make this objection in district court, our

review is for plain error. 5

      This condition is recommended, almost verbatim, in the sentencing

guidelines. U.S. Sentencing Guidelines Manual § 5D1.3(c)(8) (2014).

Nonetheless, the Seventh Circuit has criticized a similar condition as too

5
      Mr. Muñoz also argues that this condition is impossible to satisfy and
imposes strict liability. Because Mr. Muñoz raised these arguments in
district court, we analyze them below under the abuse-of-discretion
standard. See Part I(B)(8).
                                     8
vague. United States v. Kappes, 782 F.3d 828, 849 (7th Cir. 2015); United

States v. Thompson, 777 F.3d 368, 379 (7th Cir. 2015). But the Ninth

Circuit rejected a virtually identical challenge under the plain-error

standard. United States v. Phillips, 704 F.3d 754, 767-68 (9th Cir. 2012);

see also United States v. Paul, 274 F.3d 155, 166-67 (5th Cir. 2001)

(rejecting a similar challenge to a condition requiring the defendant to

avoid places frequented by minors). To date, our circuit has not spoken on

the issue. In light of the split among other courts, any possible error would

not have been obvious under the plain-error standard. See United States v.

Teague, 443 F.3d 1310, 1319 (10th Cir. 2006) (“If neither the Supreme

Court nor the Tenth Circuit has ruled on the subject, we cannot find plain

error if the authority in other circuits is split.”). As a result, we reject this

challenge.

      4.     “The defendant must submit to a search of the defendant’s
             person, property, or automobile under the defendant’s
             control to be conducted in a reasonable manner and at a
             reasonable time, for the purpose of detecting illegal drugs,
             firearms, or any illegal activity at the direction of the
             probation officer. The defendant must inform any residents
             that the premises may be subject to a search.”

      On appeal, Mr. Muñoz argues for the first time that this condition

should be limited to searches of his home and automobile because

workplace searches would make him less desirable as an employee. For the

sake of argument, we assume that the condition would affect Mr. Muñoz’s

desirability as an employee. But Mr. Muñoz has not pointed to any case

                                        9
law supporting his challenge; thus, we cannot regard an error (if any) as

obvious under the plain-error standard. See Part I(A)(2)(c) (citing

authority). This challenge is rejected.

      5.    “[T]he defendant shall notify the probation officer within
            seventy-two hours of being arrested or questioned by a law
            enforcement officer.”

      Mr. Muñoz argues on appeal that the condition is too vague. This

argument is new and reviewable under the plain-error standard. 6

      In our view, an error (if any) would not have been obvious under the

plain-error standard. This condition is recommended in the sentencing

guidelines, and Mr. Muñoz does not identify any cases questioning this

condition. U.S. Sentencing Guidelines Manual § 5D1.3(c)(11) (2014).

Instead, he poses three questions:

           What does “questioned” mean?

           What is a “law enforcement officer”?

           Does the condition include chance encounters with officers?

      The answers seem obvious, for most individuals would know the

meaning of the terms “questioned,” “law enforcement officers,” and

“arrested.” But even if we generously assume that the court erred, we could

reverse only if the error was obvious.



6
      In district court, Mr. Muñoz objected to this condition on the ground
that he might be unable to comply. He renews that challenge on appeal,
which we address below in Part I(B)(7).
                                      10
      Other courts are divided on whether this condition is impermissibly

vague. Compare United States v. Clarke, 428 F. App’x 712, 713 (9th Cir.

2011) (unpublished; per curiam) (holding this condition is not

impermissibly vague because defendants need not guess at the meaning),

with United States v. Maloney, 513 F.3d 350, 357-59 (3d Cir. 2008)

(concluding that this condition, as applied, is impermissibly vague because

defendants had to guess at the meaning and could reasonably disagree in

their interpretations). In our own circuit, we have not yet addressed the

issue. In these circumstances, we cannot regard an error by the district

court (if any) as obvious. See Part I(A)(3) (citing authority). Thus, we

reject this challenge under the plain-error standard.

      6.    “[T]he defendant shall not associate with any persons
            engaged in criminal activity, and shall not associate with
            any person convicted of a felony unless granted permission
            to do so by the probation officer.”

      Mr. Muñoz challenged this condition in district court. 7 But on appeal

he argues for the first time that this condition is too vague under the U.S.

Constitution. According to Mr. Muñoz, the condition might be vague in

various scenarios. For example, he might not know if someone is a

convicted felon, he could be forced to interact with convicted felons at a

halfway house, or a family member might have a felony conviction. In our

view, any error (if any) would not have been obvious under the plain-error

7
      Mr. Muñoz renews some of these challenges, and we address those
challenges below in Part I(B)(5).
                                      11
standard. “[I]t is well established that associational conditions do not

extend to [casual] or chance meetings.” United States v. Mike, 632 F.3d

686, 697 (10th Cir. 2011) (quoting United States v. Loy, 237 F.3d 251, 269

(3d Cir. 2001)). And neither the Supreme Court nor our court has ever

invalidated this condition (or any similar condition) on vagueness grounds.

As a result, we reject this challenge under the plain-error standard.

      B.    Mr. Muñoz’s challenges to eight of the conditions fail under
            the abuse-of-discretion standard.

      In this appeal, Mr. Muñoz renews challenges to eight of the

conditions. In reviewing these challenges, we apply the abuse-of-discretion

standard. United States v. Dougan, 684 F.3d 1030, 1034 (10th Cir. 2012).

The district court abuses its discretion when a ruling is based on a clearly

erroneous finding of fact, an erroneous conclusion of law, or a clear error

of judgment. United States v. Batton, 602 F.3d 1191, 1196 (10th Cir.

2010). We conclude that the district court did not abuse its discretion by

imposing the eight conditions.

      1.    “[T]he defendant shall answer truthfully all inquiries by the
            probation officer and follow the instructions of the
            probation officer.”

      Mr. Muñoz objected to this condition, arguing that it compromises

his Fifth Amendment right against self-incrimination. We disagree.

      Depending on what is asked, Mr. Muñoz might be able to invoke his

Fifth Amendment privilege against self-incrimination. Minnesota v.


                                      12
Murphy, 465 U.S. 426, 427-28, 435 n.7 (1984). This condition does not

prevent Mr. Muñoz from asserting a Fifth Amendment privilege. See id. at

437 (“Without the benefit of an authoritative state-court construction of

the condition, we are hesitant to read into the truthfulness requirement an

additional obligation that [the probationer] refrain from raising legitimate

objections to furnishing information that might lead to his conviction for

another crime.”). As a result, the requirement to answer truthfully does not

violate the Fifth Amendment. See United States v. Douglas, 806 F.3d 979,

987 (7th Cir. 2015) (holding that a similar condition does not violate the

Fifth Amendment because the defendant can invoke the privilege against

self-incrimination); United States v. York, 357 F.3d 14, 24 (1st Cir. 2004)

(concluding that the defendant “cannot mount a generalized Fifth

Amendment attack on the conditions of his supervised release on the

ground that he will be required to answer probation officers’ questions

truthfully.”). 8

      2.     “[T]he defendant shall support his or her dependents and
             meet other family responsibilities.”

      Mr. Muñoz objected to this condition on the grounds that



8
      Mr. Muñoz suggests that the condition could require him to disclose
violation of other conditions, which could lead to revocation of supervised
release. Appellant’s Opening Br. at 20-21. That is true, but the Fifth
Amendment does not prohibit compulsion to answer questions that could
lead to revocation of supervised release. See Minnesota v. Murphy, 465
U.S. 419, 435 n.7 (1984).
                                     13
           the terms “dependents” and “support” are too vague because
            they do not identify who must be supported and how,

           the condition would penalize Mr. Muñoz for failing to support
            his family even if he is unable to do so, and

           the phrase “or her” should be removed because Mr. Muñoz is a
            male.

We review the district court’s imposition of this condition for an abuse of

discretion. We conclude that the district court acted within its discretion.

      According to Mr. Muñoz, the words “support” and “dependent” can

be ambiguous in particular circumstances. But the court could reasonably

impose conditions involving some measure of flexibility:

      Conditions of probation do not have to be cast in letters six feet
      high, or to describe every possible permutation, or to spell out
      every last, self-evident detail. . . . Conditions of probation may
      afford fair warning even if they are not precise to the point of
      pedantry.

United States v. Gallo, 20 F.3d 7, 12 (1st Cir. 1994).

      Though the terms “dependent” and “support” may involve ambiguity

in particular circumstances, the court could reasonably assume that Mr.

Muñoz would understand what was required. For example, a “dependent” is

ordinarily someone who relies on a family member for financial support.

See, e.g., New Oxford American Dictionary 466 (3d ed. 2010) (defining

“dependent” as “a person who relies on another, [especially] a family

member, for financial support”). Mr. Muñoz has not supplied an alternative




                                      14
definition of “dependent,” and we do not believe there is room for

confusion.

      Nor are we troubled by the term “support.” Mr. Muñoz argues that

the term could require him to “provid[e] financial assistance, provid[e]

physical assistance, and giv[e] encouragement.” See Appellant’s Opening

Br. at 22 (quoting online Oxford English Dictionary). But common sense

dictates that Mr. Muñoz cannot be penalized for failing to encourage

dependents or to provide physical assistance. The term “support,” in this

context, means to “provide with a home and the necessities of life.” New

Oxford American Dictionary 1748 (3d ed. 2010).

      We also reject Mr. Muñoz’s contention that his supervised release

could be unjustly revoked if he fails to provide the required support, even

if he tries in good faith to provide that support. The contention defies

common sense, for the condition is naturally understood to require only

financial support that Mr. Muñoz is able to provide. See United States v.

Mike, 632 F.3d 686, 701 (10th Cir. 2011) (calling for “commonsense”

interpretation of conditions).

      Finally, we reject Mr. Muñoz’s challenge to the phrase “he or she.”

Mr. Muñoz is a male and the clause “or she” was unnecessary. But the

clause did not affect the substance of the condition. As a result, the district

court did not abuse its discretion in using the phrase “he or she.”



                                      15
      3.    “[T]he defendant shall work regularly at a lawful
            occupation, unless excused by the probation officer for
            schooling, training, or other acceptable reasons.”

      Mr. Muñoz argues that this condition imposes strict liability because

he would be in violation if he is unable to find a job or is fired. In our

view, the court acted within its discretion. 9

      Mr. Muñoz’s interpretation is literal, requiring him to do something

that might not be within his control. The court could reasonably interpret

the condition differently. Many conditions might be reasonable but

impossible to perform in given circumstances. For example, a parent might

be unable to pay child support at some point in the future, but that

possibility does not prevent entry of an order for child support. Likewise,

the district court had the discretion to require employment even though Mr.

Muñoz might not get hired or might get fired. See United States v. Spencer,

640 F.3d 513, 521 (2d Cir. 2011) (“A releasee cannot be imprisoned for

failing to comply with an impossible condition.”). Thus, the district court

did not abuse its discretion by requiring Mr. Muñoz to work unless excused

by the probation officer for acceptable reasons.




9
      Mr. Muñoz also complains that the terms “regularly” and “other
acceptable reasons” are undefined. We address this argument above in Part
I(A)(1).
                                       16
      4.    “[T]he defendant shall notify the probation officer at least
            ten days prior to any change in residence or employment.”

      Mr. Muñoz again raises an impossibility challenge, arguing that he

could be punished if he is unable to fulfill this condition. We hold that the

district court did not abuse its discretion in imposing this condition

because it does not require the impossible of Mr. Muñoz.

      The most sensible understanding of this condition is that Mr. Muñoz

must give notice of an event only if he foresees it. See United States v.

Mike, 632 F.3d 686, 701 (10th Cir. 2011) (favoring a “commonsense”

reading of conditions of supervised release); see also United States v.

Toliver, 183 F. App’x 745, 751 (10th Cir. 2006) (unpublished) (“[I]f [the

defendant] was unaware that he would be evicted ten days in advance of

that eviction, the condition clearly obligated [the defendant] to notify his

probation officer after the eviction.”); accord United States v. Spencer,

640 F.3d 513, 521 (2d Cir. 2011) (“[This condition], by its terms, applies

only if it was possible for [the defendant] to notify his probation officer of

a change in employment ‘at least ten days prior’ to the change.”). Thus, the

district court acted within its discretion in imposing this condition. In

these circumstances, we reject Mr. Muñoz’s challenge.




                                      17
      5.     “[T]he defendant shall not associate with any persons
             engaged in criminal activity, and shall not associate with
             any person convicted of a felony unless granted permission
             to do so by the probation officer.”

      Mr. Muñoz argues that this condition violates his constitutional

rights of association and is too difficult to satisfy. 10 We reject these

arguments.

      According to Mr. Muñoz, the condition infringes on his rights to

associate with family members and with other convicts. We disagree.

      In addressing his right to familial association, Mr. Muñoz contends

that members of his family might have felony convictions. We have held

that a condition of supervised release can sometimes violate the right of

familial association, but only when the condition would actually restrict

association with a family member. See, e.g., United States v. Bear, 769

F.3d 1221, 1229 (10th Cir. 2014) (“[R]estrictions on a defendant’s contact

with his own children are subject to stricter scrutiny.”); United States v.

Burns, 775 F.3d 1221, 1222-23 (10th Cir. 2014) (holding that the district

court could restrict a father’s contact with his child only if the

circumstances were compelling). But Mr. Muñoz has not alleged that he




10
      Mr. Muñoz also argues that this condition is unconstitutionally
vague. We address this argument above under the plain-error standard. See
Part I(A)(6).

                                       18
has any family members with felony convictions. 11 In the absence of such

an allegation, the district court acted within its discretion in imposing the

condition.

      Mr. Muñoz relies on two Ninth Circuit opinions, which invalidated

conditions preventing interaction with the defendant’s children and a

“disruptive group.” See United States v. Wolf Child, 699 F.3d 1082, 1100

(9th Cir. 2012) (children); United States v. Soltero, 510 F.3d 858, 867 (9th

Cir. 2007) (disruptive groups). We doubt that Mr. Muñoz’s alleged

constitutional interest in associating with other convicted felons is as

strong as his interest in associating with his own children or with

organized groups. And to the extent that Mr. Muñoz does have an interest

in associating with other felons, “[t]he existence of a constitutionally

protected liberty interest . . . does not render impermissible any condition

that would interfere with [it].” United States v. Davis, 452 F.3d 991, 995

(8th Cir. 2006). Keeping Mr. Muñoz away from other convicted felons is a

sensible way to reduce the risk of recidivism, which is a legitimate purpose

of supervised release even if the condition encroaches on a constitutionally

protected interest. See id.; 18 U.S.C. §§ 3553(a)(2)(C), 3583(c).

11
      At sentencing, Mr. Muñoz’s attorney was equivocal: “[W]hat if a
family member has a conviction? What if a father or mother has a
conviction? What if a child has a conviction? Now, those may or may not
matter in this case -- I actually think they do . . . .” R. vol. III, at 30. In his
appellate briefs, Mr. Muñoz was again equivocal, stating: “It is possible
that members of Mr. Muñoz’s family may have felony convictions.”
Appellant’s Opening Br. at 31.
                                        19
      Mr. Muñoz also stated to the district court that because so many

Americans have felony convictions, it would be difficult to avoid

interaction with a convicted felon. Yet if Mr. Muñoz does have an

interaction with a convicted felon, Mr. Muñoz would not necessarily run

afoul of this condition, for associational conditions do not restrict casual

or chance meetings. See Part I(A)(6). Thus, imposition of this condition

did not involve an abuse of discretion. See, e.g., United States v. Vega, 545

F.3d 743, 750 (9th Cir. 2008) (rejecting a similar challenge by construing

the condition to prohibit only “knowing” association with members of a

criminal street gang).

      6.    “[T]he defendant shall permit a probation officer to visit
            him or her at any time at home or elsewhere and shall
            permit confiscation of any contraband observed in plain
            view of the probation officer.”

      Mr. Muñoz challenges this condition based on vagueness and

deprivation of due process. 12 We reject these challenges.




12
      In a single sentence, Mr. Muñoz also states that this condition could
“potentially interfere” with the rights of third parties, like employees or
co-residents. Appellant’s Opening Br. at 34. This sentence is never
explained or supported. Thus, we do not know whether Mr. Muñoz
intended to assert third-party rights as a separate ground to invalidate the
condition. If he did intend this as a separate ground, however, he waived it
by failing to develop the argument. See Thomas v. Gibson, 218 F.3d 1213,
1224 n.9 (10th Cir. 2000) (holding that an argument was waived when it
consisted of only three sentences, the appellant failed to cite the
controlling framework, and the appellant developed the point only
“superficially”).
                                      20
      First, Mr. Muñoz argues that the condition is vague because the

phrase “at home or elsewhere” could be interpreted to allow the probation

officer to visit anywhere at any time. 13 This interpretation is correct.

      Mr. Muñoz apparently assumes that this interpretation makes the

condition too harsh. But even if the condition is considered harsh, it would

not be vague. Indeed, in other cases, we have held that the district court

enjoys discretion to impose similar conditions. See United States v. White,

244 F.3d 1199, 1208 (10th Cir. 2001) (upholding a similar condition and

noting that suspicionless “probationary searches are not uncommon”);

United States v. Hanrahan, 508 F.3d 962, 971 (10th Cir. 2007) (upholding

a condition requiring the defendant to “submit to a search of his person,

property, or automobile under his control to ensure compliance with all

conditions of probation”).

      Second, Mr. Muñoz argues that the condition prevents him from

challenging the confiscation of property on due-process grounds. This

argument is incorrect. Mr. Muñoz can challenge the confiscation, but he

must first allow the probation officer to confiscate contraband observed in

plain view.




13
     In district court, Mr. Muñoz objected to this condition based on
overbreadth, but not vagueness. For the sake of argument, we assume
(without deciding) that Mr. Muñoz preserved the vagueness objection
through his objection based on overbreadth.
                                       21
      We have upheld supervised release conditions requiring defendants to

submit to suspicionless searches. United States v. Hanrahan, 508 F.3d 962,

970-71 (10th Cir. 2007); United States v. White, 244 F.3d 1199, 1208 (10th

Cir. 2001). As in those cases, the district court allowed suspicionless

searches of Mr. Muñoz. He can challenge the searches based on due

process, just as the defendants could in our prior cases. But Mr. Muñoz

must first allow the search and confiscation of contraband seen in plain

view. In light of our precedents, the court acted within its discretion. See

Minnesota v. Dickerson, 508 U.S. 366, 375 (1993) (“[I]f police are

lawfully in a position from which they view an object, if its incriminating

character is immediately apparent, and if the officers have a lawful right of

access to the object, they may seize it without a warrant.”).

      Finally, Mr. Muñoz argues that this condition is superfluous because

another condition already requires submission to searches “conducted in a

reasonable manner and at a reasonable time.” Appellant’s Opening Br. at

34. But these conditions contain different requirements. With the

combination of these two conditions, the probation officer can

           visit Mr. Muñoz anywhere and at any time,

           confiscate contraband that is in plain view, and

           conduct searches in a reasonable manner and at a reasonable
            time.




                                      22
Even if one of these conditions is superfluous, Mr. Muñoz does not explain

why that would constitute an abuse of discretion. In our view, the court

acted within its discretion in imposing the condition.

      7.    “[T]he defendant shall notify the probation officer within
            seventy-two hours of being arrested or questioned by a law
            enforcement officer.”

      Mr. Muñoz challenges this condition on two grounds:

      1.    If jailed, he might not be able to call his probation officer.

      2.    His probation officer might not be available during holidays
            and weekends. 14

These arguments do not suggest an abuse of discretion.

      This condition is recommended in the sentencing guidelines. U.S.

Sentencing Guidelines Manual § 5D1.3(c)(11) (2014). The Second Circuit

has called this condition a “‘basic administrative requirement[]’ that [is]

‘necessary to supervised release.’” United States v. Thomas, 299 F.3d 150,

154 (2d Cir. 2002) (quoting United States v. Truscello, 168 F.3d 61, 63, 64

(2d Cir. 1999)).

      Mr. Muñoz argues that circumstances may prevent him from

complying. But a common-sense interpretation would prevent revocation if

Mr. Muñoz were unable to notify the probation officer. See United States

v. Spencer, 640 F.3d 513, 521 (2d Cir. 2011) (“A releasee cannot be

imprisoned for failing to comply with an impossible condition.”). As a

14
     Mr. Muñoz also argues for the first time that the condition is too
vague. We address this argument above in Part I(A)(5).
                                      23
result, the district court acted within its discretion when imposing this

condition.

      8.     “[T]he defendant shall not frequent places where controlled
             substances are illegally sold, used, distributed, or
             administered.”

      Mr. Muñoz argues that

            it would be impossible to avoid going where controlled
             substances are illegally used or distributed because drugs are
             “available . . . basically everywhere” and

            the condition, as written, is overbroad because it creates strict
             liability. 15

      We need not decide whether the condition would be overbroad if it

were a strict liability condition because the condition does not impose

strict liability. Two circuits have rejected this challenge. United States v.

Armour, 804 F.3d 859, 868 (7th Cir. 2015); United States v. Phillips, 704

F.3d 754, 768 (9th Cir. 2012). For example, the Ninth Circuit explained:

      [A] reasonable person would understand that the prohibition on
      “frequent[ing] places” where illegal drugs are used or sold
      prohibits [the defendant] from knowingly going to a specific
      place where drugs are illegally used or sold, but that it does not
      prohibit him from living in Seattle or going to a given
      neighborhood simply because a person is selling drugs
      somewhere within that neighborhood.

Phillips, 704 F.3d at 768 (emphasis in original).




15
      Mr. Muñoz also argues for the first time on appeal that the terms
“frequent” and “place” are too vague. We address this argument above in
Part I(A)(3) under the plain-error standard.
                                       24
      The most reasonable interpretation of the condition is that it

prohibits Mr. Muñoz from going to places only if he knows that drugs are

used or sold there. As a result, the district court acted within its discretion

in imposing this condition.

II.   Procedural Challenges to the Standard Conditions

      Mr. Muñoz also urges vacatur of the standard conditions on grounds

that the district court (1) did not make any supportive findings and

(2) erroneously thought it had to impose all of the standard conditions. We

disagree.

      The district court was not required to make specific findings for the

standard conditions. “Our precedents unambiguously require supporting

findings when courts impose special conditions of supervised release.”

United States v. Burns, 775 F.3d 1221, 1223 (10th Cir. 2014). But we held

in United States v. Martinez-Torres that supportive findings are

unnecessary when the conditions are standard:

      Before imposing the special condition, the district court needed
      to make an individualized assessment of whether it was
      appropriate for Defendant. We recognize that such an
      assessment is not always necessary before imposing a condition
      of supervised release. . . . When, however, neither the
      Sentencing Commission nor Congress has required or
      recommended a condition, we expect the sentencing court to
      provide a reasoned basis for applying the condition to the
      specific defendant before the court. 16


16
      The Seventh Circuit’s requirements are more stringent, requiring the
“sentencing court [to] justify the conditions and the length of the term at
                                      25
795 F.3d 1233, 1237 (10th Cir. 2015). There we explained that the standard

conditions include those recommended under the guidelines. Id.

     According to Mr. Muñoz, the district court should have made

particularized findings when adopting the conditions recommended under

the guidelines. But we held in Martinez-Torres that particularized findings

are unnecessary for the conditions recommended under the guidelines. Id.

     Mr. Muñoz also argues that the district court mistakenly thought our

precedents required it to impose the standard conditions. We reject this

argument.

     Mr. Muñoz’s argument is based on a single sentence by the district

court: “I have followed my understanding of Tenth Circuit laws in

imposing the conditions.” R. vol. III, at 34. In context, however, the

district court was apparently acknowledging that the Tenth Circuit had not

yet addressed the need for particularized findings when imposing standard

conditions. Based on the absence of precedent requiring particularized

findings, the court deferred to the government’s request to impose the




sentencing by an adequate statement of reasons, reasonably related to the
applicable § 3553(a) factors.” United States v. Kappes, 782 F.3d 828, 845
(7th Cir. 2015). But even the Seventh Circuit does not require the
sentencing court to explain the reasons for every condition. Id. at 845-46.

                                     26
standard conditions. But the court did not express a belief that these

conditions were required. 17

       In these circumstances, we reject Mr. Muñoz’s procedural challenges

to the standard conditions.

III.   Disposition

       We affirm.




17
      We have never discouraged district courts from individualizing or
particularizing the standard conditions. In some circumstances, the parties’
objections may justify modification to avoid uncertainty over a condition’s
reach or to fit the particular circumstances.
                                     27